                                   Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 1 of 16



1111111 !11111111~11111111111111 ml 11111111111111         .
* 1 o4 9 3
           1 1 5
                 1.1                     <1.uE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY
                                                                     STATE OF OKLAHOMA
                                                                                                           IN DISTRICT COURT
                                                                                                        OKLAHOMA C
                 RUBY JONES,
                                                                                                               APR 13 2021
                                  Plaintiff,                                                              RI CK W.&.i:lREN
                                                                                                           COURT CLERK
                 v.                                                                                    124------

                 CITY OF OKLAHOMA                                    CITY, a           Case No. CJ-2021-1303
                 municipal corporation;
                 DAN BRADLEY, in his                                 individual
                 capacity;                                                             Attorney Lien Claimed
                 RY AN STAGGS, in his                                individual        Jury Trial Demanded
                 capacity;
                 JAMES RAY, in his                                   individual
                 capacity,

                                  Defendants.


                                                                      AMENDED PETITION


                                  Plaintiff, Ruby Jones ("Ms. Jones"), by and through undersigned counsel, hereby

                 states and alleges as follows:

                                                                                  I.

                                                                           INTRODUCTION

                                   1.                This is an action brought under state and federal law seeking redress for

                 Defendants' tortious conduct and deprivations of Ms. Jones' constitutional rights, whereby

                 the 74-year-old grandmother sustained a broken right arm following Defendants' use of

                 excessive force and failure to intervene in the same.



                                                                                                                        EXHIBIT
                                                                                  1
                                                                                                                             3
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 2 of 16




                                           II.

                          PARTIES, JURISDICTION, & VENUE

      2.     Ms. Jones is a resident and citizen of Oklahoma.

      3.     Defendant City of Oklahoma City ("City") is a municipal corporation

situated in Oklahoma County, Oklahoma. At all times relevant hereto, the City employed

Defendants Dan Bradley ("Bradley"), Ryan Staggs ("Staggs"), and James Ray ("Ray").

      4.     Upon information and belief, Defendant Bradley is a resident of Oklahoma

County, Oklahoma. At all times relevant hereto, Defendant Bradley acted under color of

state law and within the scope of his employment as an OCPD officer.

      5.      Upon information and belief, Defendant Staggs is a resident of Oklahoma

County, Oklahoma. At all times relevant hereto, Defendant Staggs acted under color of

state law and within the scope of his employment as an OCPD officer.

      6.     Upon information and belief, Defendant Ray is a resident of Oklahoma

County, Oklahoma. At all times relevant hereto, Defendant Ray acted under color of state

law and within the scope of his employment as an OCPD officer.

      7.     The Court has jurisdiction over this matter and venue 1s proper, as

Defendants reside in Oklahoma County and the events giving rise to this action occurred

in Oklahoma County.

      8.     Plaintiff served Defendant City with a notice of tort claim on November 30,

2020: Pursuant to the Oklahoma Governmental Tort Claims Act, Okla. Stat. tit. 51, § 151

et seq., City had to and including February 28, 2021, to respond to Plaintiffs claim but

failed to do so. The claim was thus deemed denied in its entirety on March 1, 2021. Because


                                            2
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 3 of 16




the instant action is filed within 180 days from the date of denial, Plaintiff's claim is not

barred by the statute of limitations. Plaintiff has properly complied with all requirements

under the OGTCA to bring and maintain this action against Defendant City.

                                             III.

                                  FACTUAL BACKGROUND

       9.       Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       10.      On or about August 24, 2020, OCPD officers arrived at the home of Ms.

Ruby Jones, located on North Drexel Boulevard in Oklahoma City, Oklahoma.

       11.      The officers sought to arrest Ms. Jones' mentally-ill son, Chauncey Jones,

who resided at the home.

       12.      When Ms. Jones came to the door, one or more officers requested Ms. Jones'

consent to enter the home. Ms. Jones provided no such consent.

       13.      Officers informed Ms. Jones that they had a warrant authorizing entry into

the home to arrest Chauncey, but refused to provide proof of the same.

       14.      Despite the lack of consent, one officer physically bypassed Ms. Jones and

entered the home. Other officers, including Defendant Bradley, followed thereafter.

       15.      Chauncey Jones locked himself in a bedroom following the officers' entry.

       16.      Two officers, guns drawn, proceeded down the hallway leading to the

aforementioned bedroom and fixed their firearms on the closed bedroom door.

       17.      Meanwhile, Ms. Jones had stepped out of the way of officers and stood at the

threshold of her bedroom. She remained in view, but out of the way, at all times and never


                                              3
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 4 of 16




made any threatening or furtive movements towards any officers.

       18.    Ms. Jones pled with the officers not to shoot Chauncey. She informed the

officers that Chauncey suffered from bipolar disorder and that he did not have a gun in his

possession.

       19.    As Ms. Jones continued to plea for officers to refrain from shooting

Chauncey, Defendant Bradley chided the visibly elderly and physically vulnerable 74-

year-old grandmother, telling her, "You 're fixin' to go sit in the car."

       20.    When Ms. Jones replied that she was not going to sit in a police vehicle,

Defendant Bradley walked towards Ms. Jones, grabbed her arm, and forcefully yanked her

out of the bedroom. Ms. Jones responded by informing Defendant Bradley that she suffered

from heart disease, to which Bradley replied, "I don't care."

       21.    Once Bradley pulled Ms. Jones from her bedroom, he was joined by

Defendant Staggs, who had just entered the home.

       22.    Defendant Ray, who entered the home prior to Defendant Staggs, stood in

the hallway and witnessed the entirety of the events described below.

       23.    Defendant Staggs grabbed Ms. Jones' left arm and Defendant Bradley

grabbed her right arm.

       24.    Both officers, towering over the approximately 5 'O" tall grandmother, moved

Ms. Jones towards the front door with her hands behind her back.

       25.    As Defendants Bradley and Staggs marched Ms. Jones towards the door,

Defendant Staggs cuffed Ms. Jones' left wrist with actual knowledge that his use of

handcuffs could precipitate a traumatic response consistent with the OKCPD manual,


                                               4
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 5 of 16




section 154.0.

       26.    At this point, Defendant Bradley pulled Ms. Jones' right arm upwards and at

an angle beyond its physical capabilities.




       27.       Ms. Jones cried out and explicitly told the officers they were hurting her arm;

she naturally and predictably leaned forward to mitigate the pain and avoid further injury.

       28.       Pursuant to the OKCPD Operations Manual, 5th ed., "[i]f a person ... needs

to be handcuffed and is injured or has a physical disability/limitation, the handcuffs shall

be applied in a manner that provides the most safety for the officer and the person but to

the degree possible does not inflict additional injury."

       29.       Under the factual circumstances confronting the officers, they knew Ms.

Jones was elderly, and that she was in pain as a direct result of their actions, and that it was

possible to apply handcuffs to Ms. Jones without causing her additional pain or injury.

       30.       One of the two officers, however, inexplicably commanded Ms. Jones to

"stop resisting" with actual knowledge that Ms. Jones was not resisting but reacting to the



                                                 5
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 6 of 16




pain they were causing.

       31.    Both Defendant Bradley and Defendant Staggs then immediately threw Ms.

Jones against a wall and pressed her face into a mirror.




       32.    The joint decision to throw Ms. Jones into the mirror was not justified by any

facts suggesting Ms. Jones was suspected of committing any serious crime.

       33.    The joint decision to throw Ms. Jones into the mirror was not justified by any

facts suggesting Ms. Jones presented an immediate threat to either officer.

       34.    The joint decision to throw Ms. Jones into the mirror was not justified by

any facts suggesting Ms. Jones was attempting to resist or evade arrest through flight.

       35.    Despite Ms. Jones' continued cries and the two officers' clear awareness that

Ms. Jones lacked the mobility to be rear-cuffed, Defendant Bradley, with both hands, and

Defendant Staggs, now with his right hand grasped upon Ms. Jones' right arm, forcefully

pulled and contorted her arm until it reached the handcuffs.




                                             6
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 7 of 16




       36.    Once both handcuffs were secure, Ms. Jones collapsed to the floor in

unbearable pain.

       37.    Defendants Bradley and Staggs ordered her to stand up, but Ms. Jones replied

that she was unable to do so.




       38.    With Ms. Jones in restraints and seated on the floor, Defendants Bradley and

Staggs, rather than carefully assist the elderly woman to her feet in a manner that would




                                            7
      Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 8 of 16




avoid further injury, inexplicably grabbed Ms. Jones by her handcuffed arms and leveraged

them upwards and behind Ms. Jones in an aggressive, U1:1flatural, and unnecessary manner

that predictably caused pain and further injury to Ms. Jones.




       39.    Defendant Bradley then lifted Ms. Jones using her right forearm, the same

forearm he and Defendant Staggs forcefully contorted to handcuff Ms. Jones.




       40.    Without any apparent justification, Defendant Bradley then tightened Ms.

Jones' right handcuff as she was led out of her home.


                                             8
       Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 9 of 16




       41.    In doing so, Defendant Bradley again raised and leveraged Ms. Jones' rear-

cuffed arm above her head with knowledge that Ms. Jones was in pain and that his actions

would likely cause her further injury.




       42.    Ms. Jones suffered a litany of mental, emotional, and physical injuries,

including a broken right arm, as a direct result of the techniques used to handcuff and escort

Ms. Jones from the home.

       43.    Despite informing these Defendant officers that she was injured, Ms. Jones

was placed in a patrol car to suffer the severe pain and discomfort associated with an

untreated broken arm that remained secured in handcuffs.

       44.    The officers' decision to place Ms. Jones in the patrol car without providing

any first aid or respond to her cries of pain violated the OKCPD Operations Manual, 5th

ed., section 150.02, requiring officers to render first aid or summon medical attention

following a use of force.




                                              9
         Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 10 of 16




         45.    Upon review of the incident relative to Ms. Jones, Oklahoma City publicly

indicated two officers would face disciplinary action for their conduct.

         46.    Ms. Jones was not charged with or convicted of any crime arising out of the

incident, and calls to the City Attorney's office to address compensating Ms. Jones for her

injuries went unanswered thereby necessitating this suit.

                                             IV.

                                    CAUSES OF ACTION

                               COUNT I- 42 U.S.C. § 1983
                     Fourth Amendment Violation - Excessive Force
                         (As to Defendants Bradley and Staggs)

         47.    Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

         48.    At the time of the complained of events, Ms. Jones, as a free person, had a

clearly established constitutional right under the Fourth Amendment to be secure in her

person and free from objectively unreasonable seizures involving the use of excessive

force.

         49.    Any reasonable officer would have known of this right at the time of the

complained of conduct.

         50.    At the time of the complained of events, Ms. Jones was unarmed, not fleeing,

not actively resisting, and posed no threat to herself, Defendants, or anyone else.

         51.    The use of force by Defendants Bradley and Staggs, under the circumstances

described herein, was excessive and objectively unreasonable in violation of the Fourth

Amendment for which these Defendants are liable.


                                              10
      Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 11 of 16




                             COUNT II- 42 U.S.C. § 1983
                   Fourth Amendment Violation - Failure to Intervene
                               (As to Defendant Ray)

       52.      Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       53.      Defendant Ray was present at the time of Defendant Bradley and Defendant

Staggs' actions and, in fact, stood mere feet away from Bradley, Staggs, and Ms. Jones.

       54.      Defendant Ray watched as Defendant Bradley and Defendant Staggs used

excessive force against Ms. Jones. Despite having reasonable opportunity to intervene and

prevent the use of excessive force against Ms. Jones, Defendant Ray failed to take any

action to protect Ms. Jones.

       55.      Defendant Ray's refusal to intervene in Defendant Bradley and Defendant

Staggs' use of excessive force amounted to deliberate indifference to Ms. Jones' federally

protected rights, including the right to be free from the use of excessive force under the

Fourth Amendment.

       56.      Defendant Ray's deliberate indifference to Ms. Jones' federally protected

rights, where he was presented a reasonable opportunity to intervene in the actions of

Defendant Bradley and Defendant Staggs and failed to do so, violated Ms. Jones' federally

protected rights, including the right to be free from the use of excessive force under the

Fourth Amendment.

       57.      Defendant Ray further failed to report this known incident of excessive force,

in violation of 22 O.S. § 34.2.




                                              11
      Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 12 of 16




                            COUNT HI-ASSAULT AND BATTERY
                        Oklahoma Governmental Tort Claims Act
                                (As to Defendant City)

       58.      Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       59.      In Oklahoma, an individual is liable for battery if "(a) he acts intending to

cause a harmful or offensive contact with the person of the other or a third person, or an

imminent apprehension of such a contact, and (b) a harmful contact with the person of the

other directly or indirectly results." Brown v. Ford, 905 P.2d 223, 229 n. 34 (Okla.1995)

(overruled on other grounds) (quoting Restatement (Second) of Torts§ 13).

       60.      Similarly, an individual is liable for assault if "(a) he acts intending to cause

a harinful or offensive contact with the person of the other or a third person, or an imminent

apprehension of such a contact, and (b) the other is thereby put in such imminent

apprehension." Id. (quoting Restatement (Second) of Torts§ 21).

       61.      Such claims are subject to additional requirements when asserted as against

a law enforcement officer. Under Okla. Stat. tit. 21, § 643(1 ), "an action for assault and

battery will not lie for the use of force 'when necessarily committed by a public officer

in the performance of any legal duty .... "' Madoux v. City of Norman, No. CIV-07-

435-M, 2007 WL 4171558, at *5 (W.D. Okla. Nov. 20, 2007) (quoting Okla. Stat. tit. 21,

§ 643(1)) (emphasis added).

       62.      "An officer's use of force is not 'necessarily committed' where such force is

excessive or unreasonable." Payne v. Myers, 2015 WL 5775188, at *11 (N.D. Okla., Sept.

30, 2015).


                                                12
      Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 13 of 16




       63.      Here, Defendants Bradley and Staggs' use of force on Ms. Jones was

intentional, offensive, unnecessary, unreasonable, and harmful.

       64.      At the time of the complained of events, Ms. Jones was unarmed, not fleeing,

not actively resisting, and posed no threat to herself, Defendants, or anyone else.

       65.      The use of force by Defendants Bradley and Staggs under the circumstances

described herein was excessive and objectively unreasonable.

       66.      Defendants' assault and battery on Ms. Jones caused her bodily injury, as

well as mental pain and anguish.

       67.      At the time Defendants Bradley and Staggs assaulted and battered Ms. Jones,

they were acting within the scope of their employment as OCPD officers. In particular,

Defendants' acts were "incident to ... service[s] being performed for [their] employer or

ar[ ose] out of an emotional response to actions being taken for the employer." Rodebush v.

Oklahoma Nursing Homes, Ltd., 1993 OK 160, 867 P .2d 1241, 1245.

       68.      Accordingly, Defendant City is vicariously liable for Defendants Bradley

and Staggs' tortious conduct.

     COUNT IV - NEGLIGENT PERFORMANCE OF A LAW ENFORCEMENT FUNCTION
                        Oklahoma Governmental Tort Claims Act
                                (As to Defendant City)

       69.      Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       70.      The actions of the Defendant officers as set forth and described above,

constitute the negligent performance of a law enforcement function under the Oklahoma

Governmental Tort Claims Act for which Defendant City is liable.


                                              13
      Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 14 of 16




                        COUNT V -STATUTORY EXCESSIVE FORCE
                        Oklahoma Governmental Tort Claims Act
                                (As to Defendant City)

       71.      Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       72.      The actions of the Defendant officers as set forth and described above,

constitute the statutory excessive force in violation of 22 O.S. § 34.1, actionable pursuant

to the Oklahoma Governmental Tort Claims Act, for which Defendant City is liable.

                                COUNT VI -MORALES CLAIM
                        Oklahoma Governmental Tort Claims Act
                                (As to Defendant City)

       73.      Plaintiff incorporates by reference the preceding Paragraphs as if fully set

forth herein.

       74.      The actions of the Defendant officers as set forth and described above,

constitute the excessive force under the standards set forth in Morales v. City of Oklahoma

City, 2010 OK 9, 230 P.3d 869, actionable pursuant to the Oklahoma Governmental Tort

Claims Act, for which Defendant City is liable.

                                              V.

                                     RELIEF REQUESTED

       75.      As a direct and proximate result of the Defendants' acts and omissions as set

forth above, Ms. Jones suffered injuries and damages for which they are liable, including

without limitation:

             a. Physical pain, past and future;

             b. Humiliation, degradation, loss of enjoyment of life, and emotional distress,


                                                  14
Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 15 of 16




      past and future;

   c. Economic losses, past and future;

   d. Litigation expenses associated with the prosecution of the instant action,
      including, but not limited to, court costs, anticipated discovery expenses,
      anticipated expert expenses, and the niaximum judgment interest permitted
      by law; and

   e. Any other expenses allowed by federal or state law, including but not limited
      to reasonable attorney's fees and costs pursuant to 42 U.S.C. § 1988.

WHEREFORE, Plaintiff prays for Judgment against these Defendants as follows:

   a. Compensatory and nominal damages against all Defendants;

   b. Punitive damages against Defendants Bradly and Staggs;

   c. Costs in this action, including reasonable attorney fees, interest, and costs
      pursuant to 42 U.S.C. § 1988; and

   d. Any and all other relief as provided by law;

   e. The relief the Court deems just and equitable.

                                  Respectfully submitted,


                               D q g
                                  Damario Solomon-Simmons, OBA No. 20340
                                  SOLOMONSIMMONSLAW
                                  601 S. Boulder, Ste 600
                                  Tulsa, Oklahoma, 74119
                                  (918) 551-8999 (telephone)
                                  (918) 582-6106 (facsimile)
                                  dss@solomonsimmons.com

                                  -and-

                                  J. Spencer Bryan, OBA No. 19419
                                  Steven J. Terrill, OBA No. 20869
                                  BRYAN   & TERRILL
                                  3015 E. Skelly Dr., Ste 400


                                     15
Case 5:21-cv-00457-R Document 1-3 Filed 05/06/21 Page 16 of 16




                            Tulsa, Oklahoma 74105
                            (918) 935-2777 (telephone)
                            (918) 935-2777 (facsimile)
                            j sbryan@bryanterrill.com
                            sjterrill@bryanterrill.com

                            -and-

                            M. Kevin Mcllwain, OBA No. 34407
                            SMILING, SMILING & BURGESS
                            Bradford Place, Suite 300
                            9175 S. Yale Avenue
                            Tulsa, Oklahoma 74137
                            (918) 477-7500 (telephone)
                            (918) 477-7510 (facsimile)
                            kmcilwain@smilinglaw.com

                            Attorneys for Plaintiff




                               16
